Citation Nr: 0202315	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  01-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 10, 2000, 
for the granting of service connection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1958 to 
June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted entitlement to service connection for 
non-Hodgkin's lymphoma (NHL) and assigned a 100 percent 
rating effective from January 10, 2000.  The claims file was 
thereafter transferred to the jurisdiction of the RO in N. 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's active duty service from March 1958 to June 
1977 included service in the Republic of Vietnam.

2.  NHL was diagnosed in February 1998.

3.  A formal claim for service connection for a right leg 
disability was associated with the claims file on January 10, 
2000.

4.  The veteran's informal claim for service connection for 
NHL was made during a VA examination on February 23, 2000. 


CONCLUSION OF LAW

An effective date earlier than January 10, 2000, for service 
connection for NHL is not warranted in this case.  38 
U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's DD Forms 214 reflect active duty service from 
March 1958 to June 1977, including service in the Republic of 
Vietnam.  

On January 10, 2000, the veteran filed a formal claim for 
service connection for a right leg disability.  It was the 
first claim for compensation filed with VA.  He did not 
mention NHL on the claims form or on any attached documents.

The veteran underwent a VA joint examination on February 23, 
2000.  During this examination, he told the examiner that he 
had developed lymphoma and was being treated with 
chemotherapy.  

On reviewing the VA examination report, the RO, in a June 
2000 letter, asked the veteran to furnish the dates and 
places of treatment for his lymphoma.  The veteran was also 
asked to provide the specific diagnosis of the type of 
lymphoma he currently had.

In June 2000, the veteran provided copies of his private 
medical records dated from February 1998 to May 2000.  These 
records show that follicular lymphoma of the small, cleaved 
cell type was diagnosed on biopsies performed in early 
February 1998.  

By a July 2000 rating decision, the RO granted service 
connection for NHL and assigned a 100 percent rating, 
effective from January 10, 2000.

In an August 2000 letter, the veteran indicated that he was 
seeking retroactive compensation for NHL beginning in 1998, 
when his disease was diagnosed, rather than the date of his 
application.  He argued that the chemotherapy he underwent in 
1998 was "just as 'service connected'" as his treatment in 
the current year. 

In a November 2000 letter, the RO advised the veteran that 
his claim for benefits was received on January 10, 2000, more 
than one year after the date he separated from active duty, 
and that therefore, the law governing the payment of 
compensation benefits did not permit payment any earlier than 
the date of the claim.  The veteran was advised to file a 
notice of disagreement if he continued to disagree with the 
effective date assigned for the grant of service connection 
for NHL.  

In a November 2000 letter, the veteran confirmed his 
disagreement with the effective date.  

In a June 2001 statement of the case, the RO notified the 
veteran of the evidence it had considered and of the 
regulations governing assignment of effective dates.  

In his August 2001 substantive appeal, the veteran recounted 
that his NHL was first diagnosed and treated beginning in 
February 1998, surfacing in his body twenty years after 
discharge.  He argued that he obviously would have filed a 
claim then had he known the disease was service connected at 
that time.  He felt that he was entitled to an additional 21 
months of compensation for his periods of treatment and 
recovery, beginning in 1998.  

II.  Analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In this case, 
the veteran claims entitlement to an earlier effective date 
for the grant of service connection.  He was informed by the 
RO in a November 2000 letter that the date of his claim 
governed the effective date.  He was advised the date his 
claim was received.  Thus, the RO made it clear to the 
veteran that, in order to substantiate his claim for an 
earlier effective date, evidence that he had filed a claim 
prior to January 10, 2000, was needed.

The discussion in the July 2001 statement of the case also 
informed the veteran of the applicable law, and VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and private medical records (which document the 
diagnosis of and treatment for NHL).  The veteran has been 
afforded a VA examination, the report of which has been 
associated with the claims file.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
There is no evidence that the veteran filed a claim before 
January 10, 2000, and the veteran has not contended that he 
did.  VA has complied with its duty to provide notice and to 
assist.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  Although the implementing regulations had not been 
adopted when the RO adjudicated this case, there is no 
prejudice to the veteran in the Board's consideration of 
these regulations in the first instance, because they do not 
provide any substantive rights beyond those provided in the 
VCAA.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Claim for earlier effective date for service connection 
for NHL

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2001).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2001). 

In this case, the veteran separated from active duty in June 
1977.  He did not file a claim for service connection for any 
condition until January 10, 2000 (over 20 years after 
discharge).  Yet on that claims form, he did not seek service 
connection for NHL but rather for a right leg disability.  
The first mention of his having NHL came in the report of VA 
examination conducted on February 23, 2000.  After receiving 
pertinent private medical records reflecting the veteran's 
NHL diagnosis and various chemotherapy regimens, the RO 
granted service connection for NHL effective from January 10, 
2000, the date of the claim for service connection for a 
right leg disability.  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a) (2001).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001). 

In the present case, the veteran never actually filed a 
specific claims form for service connection for NHL, nor did 
he ever make an informal claim for service connection for 
NHL.  The RO, however, took note of a single mention in a VA 
medical examination report of the veteran's having been 
diagnosed with "lymphoma" and followed up, asking the 
veteran for information that, in short order, resulted in the 
grant of service-connection for NHL.  In spite of the fact 
that the veteran never indicated an intention to claim 
service connection for NHL, the RO inferred an informal claim 
and established the effective date as of the date of the 
veteran's formal claim for service connection for another, 
unrelated condition.

The Board has considered entitlement to an earlier effective 
date under 38 C.F.R. § 3.400(b)(2), but finds no basis for an 
earlier effective date.  While there is no doubt that the 
veteran was first diagnosed as having NHL in 1998, the 
veteran did not file a claim for compensation until January 
10, 2000.  He has argued that he had no way of knowing that 
NHL was related to his military service, and that he should 
be compensated for the nearly two years before he filed his 
claim.  The Board, however, is bound by applicable statutes 
and regulations of the Department and by precedential 
opinions of the General Counsel.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.101(a) (2001).  There is no legal 
basis to permit assigning an effective date prior to the date 
of the veteran's claim.  The diagnosis and treatment of the 
veteran's NHL was entirely through private care providers.  
The earliest notice VA had of his disease was in the February 
2000 VA examination, and the RO acted promptly to assist the 
veteran to establish his entitlement.

This case does not involve a claim filed within a year of 
separation from service.  The facts establish that the first 
formal claim filed by the veteran was on January 10, 2000, 
and the veteran does not contend otherwise.  The law 
prohibits assignment of an effective date earlier than the 
date of the January 10, 2000, claim.


ORDER

Entitlement to an effective date earlier than January 10, 
2000, for service connection for non-Hodgkin's lymphoma (NHL) 
is denied. 




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

